~•



              ~~

          1                                                                                 F~L~-~ -----~_
                                                                                 CLERK,
                                                                                        U.S. ~7!;::~~,~,,.-~.,
                                                                                                                _,7
       2
                                                                                        ",~     ,~
                                                                                                }       ~
       3

      4                                                                       B Y Nr~LDISTRIC    Fc       ,,
                                                                                                     ~,~~~~,-.-,.,,,a
                                                                                                                        I


      5
      6
      7

      8                                        UNITED STATES DISTRICT COURT
      9                                    CENTRAL DISTRICT OF CALIFORNIA
     10
     11       UNITED STATES OF AMERICA,                      )                      j            r~~~~~ C~~
     12                                         Plaintiff,   j ~~ -~'—~~~~ ~ J ~l
                                           -                 )
     13                               v.                     )ORDER OF DETENTION AFTER HEARING
                                                                 (18 U.S.C. § 3142(1))
     14

     15                                         Defendant.   )
     16 ~
     17                                                          I.
     18            A.(~n motion ofthe Government involving an alleged
     19                1. ()crime of violence;
     20                2. ()offense with maximum sentence oflife imprisonment or death;
     21                3. (~arcotics or controlled substance offense with maximum sentence often or more
     22                       years (21 U.S.C. §§ 801,/951, et. sea••/955a);
     23                4. ()felony -defendant convicted oftwo or more prior offenses described above;

     24                5.() any felony that is not otherwise a crime of violence that involves a minor victim, or
     25                       possession or use ofa firearm or destructive device or any other dangerous weapon,
     26                       or a failure to register under 18 U.S.0 § 2250.
     27            B.() On motion()(by the Government)/()(by the Court sua sponte involving)

     28 ///

                                        ORDER OF DETENTION AFTER HEARING(IS U.S.C. §3142(1))

              CR-94(06/07)                                                                                                  Page 1 of3
  1              1. ()serious risk defendant will flee;
 2              2. ()serious risk defendant will

 3                    a.() obstruct or attempt to obstruct justice;

 4                    b.() threaten, injure, or intimidate a prospective witness or juror or attempt to do so.

 5

 6          The Court finds o condition or combination of conditions will reasonably assure:

 7          A. (appearance of defendant as required; and/or

 8          B. (~afety ofany person or the community.

 9                                                         ~.
10          The Court has considered:

11          A.(~e nature and circumstances ofthe offense, including whether the offense is a crime of

12              violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,

13              firearm, explosive, or destructive device;

14          B.(       the weight of evidence against the defendant;

15          C. (/jthe history and characteristics ofthe defendant;

16          D.(       the nature and seriousness ofthe danger to any person or to the community.                  I~
17                                                         IV.
18          The Court concludes:

19          A. (~efendant poses a risk to the safety of other persons or the community because:

20

21

22

23

24

25

26 ///

27 ///

28    ///

                                   ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94(06/07).                                                                                  Page 2 of3
     1         B.          story and characteristics indicate a serious risk that defendant will flee because:
     2
     3
     4

     5
  6~

  7

  8            C.()A serious risk exists that defendant will:
 9                      1.() obstruct or attempt to obstructjustice;
 10                     2.() threaten,injure or intimidate awitness/juror, because:
11
12
13
14

15 '~

16
17            D. (~efendant has not rebutted by sufficient evidence to the contrary the presumptio
                                                                                            am     n
18                   provided in 18 U.S.C~ 3142(e).
                                 .r~~ ~~vdr.`
19            IT IS ORDERED~at defendant be detained prior to trial.
20            IT IS FLTIZTHER ORDERED that defendant be confined as far as practicable in a corrections
21       facility separate from persons awaiting or serving sentences or person held pending appeal.
22           IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private
23       consultation with his counsel.
24

25                                                                                      .-

26 DATED:               ~7 2~~L~
                                                    .S. MAGISTRATE /DISTRICT JUDGE
27

28

                                     ORDER OF DETENTION AFTER HEARING(X8 U.S.C. §3142(1))

         CR-94(06/07)                                                                                   Page 3 of3 ~
